DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) Claims 1, 4, 8-11, 15, 17, 20-22, and 28-29 have been amended, claims 2-3, 16, and 23- 24 have been cancelled and new claim 30 has been added. Claim(s) 1, 4-15, 17-22, and 25-30 is/are pending in the application and have been presented for examination.

Summary
Office Action Summary:
Amendments to the Claim(s) overcome previous rejection(s) under 35 USC 112(b), therefore the Examiner has withdrawn the rejection(s).
Claim 24 is objected to for depending from a cancelled claim.
Amendments to the claim(s) do not overcome the previous rejections under 35 USC 101, therefore the Examiner has maintained the rejection.
Amendments to the Claim(s) overcome previous rejections under 35 USC 103, therefore the Examiner has entered new grounds of rejection.
The Applicant' s arguments have been fully considered but are not persuasive and/or are moot and do not apply to the current rejection, see Response to Arguments below.

Examiner Notes
The Examiner notes in regards the claims reciting “product” at claims 1, 15, and 22 that it appears at least in the specification and drawings that the term product appears to encompass both products and services, and is not limited to items/products, as evidenced by the examples listed in the specification (see at least 0109-0110) as well as the drawings at Fig 21-22. 2100, 2200.
Under broadest reasonable interpretation (BRI) the Examiner has interpreted the terms listing owner user, contributor user, and consumer user to be broad enough to encompass being the same individual.  

Claim Objections
Claim 25 is objected to for depending from cancelled claim 24, the Examiner recommends amending claim 24 to depend from independent claim 22.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 1, 4-15, 17-22, and 25-30 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under Eligibility Step 1 analysis, it is determined that Claim(s) 1, 4-15, 17-22, and 25-30 is/are directed to a system and method.

Under Eligibility Step 2A, Prong 1 analysis, Claim 1 recites, “A reputation network system, comprising: a) a reputation network server; and b) at least one reputation network device; wherein the reputation network server is configured to enable a listing owner user to create and store a product listing for a product, in communication via the at least one reputation network device; wherein the product listing comprises a feedback rebate offer; wherein the reputation network server is configured to enable a contributor user to create and store a contribution record in relation to the product listing, in communication via the at least one reputation network device; wherein the contribution record comprises contribution information, comprising: a user id, which identifies the contributor user; a listing id, which identifies the product listing; a role; and a description, which describes a contribution of the contributor user in contributing to the product, wherein the contributor user contributed to the product in the role; wherein the reputation network server is configured to enable a consumer user to create and store a product review on the reputation network server, in communication via the at least one reputation network device; and wherein the reputation network server is configured to enable the consumer user to redeem the feedback rebate offer and receive a corresponding feedback rebate after providing the product review; wherein the reputation network server further comprises a reputation database, comprising: a listing data entity, which comprises product listing records, which comprise the product listing; a contribution data entity, which comprises contribution records, each relating a contribution role for a corresponding contributing user to a corresponding product listing, wherein there is a one-to-many relationship between the product listing records and the contribution records; a feedback data entity, which comprises feedback records for storing feedback of the consumer user in relation to the product listing records, wherein there is a one-to-many relationship between the product listing records and the feedback records; and a user data entity, comprising user information records; wherein there is a one-to-many relationship between the user information records and the product listing records, wherein there is a one-to-many relationship between the user information records and the contribution records, and wherein there is a one-to-many relationship between the user information records and the feedback records; and wherein the reputation network server is configured to enable the consumer user to process a purchase transaction related to the product, wherein the reputation network server is configured to enable the consumer user to redeem the feedback 3Application No.:16/680,436PATENT Docket No.: 1901-0001rebate offer and receive the corresponding feedback rebate only after processing the purchase transaction, whereby the feedback rebate offer functions as a purchase incentive. The underlined limitations of the Claim(s) indicate additional elements that are to be further evaluated at Step 2A-2. Claim(s) 15, 22 and 30 is/are similar to claim 1 except for reciting: A reputation network system (Claim 15) and A reputation network method (Claim 22), A reputation network system (Claim 30),
therefore claim(s) 15, 22 and 30 are analyzed similarly to claim 1.  The limitations of the claims recite a common business practice of offering an incentive for reviewing a product or service, and ranking products/services based on user feedback.
	The limitations of the Claim(s) are found to be within the enumerated group(s) of Certain Methods of Organizing Human Activity, specifically as it relates to fundamental economic principles or practices and marketing/sales activities, the claim(s) recite a common business practice of offering rewards for providing feedback about customer service or a product. At ¶0003 and ¶0021 of the specification the Applicant acknowledges that it is common to provide rewards for incentivizing a user to leave feedback. The Examiner also finds that claim(s) 6, 8-11, and 19-20, and 27-29 are directed to mathematical concepts and are directed ineligible subject matter.
Dependent Claim(s) 4-14, 17-21, and 25-29 are also considered as encompassed by the abstract idea as indicating a database comprising stored data (Claim 4, 17-18, 25-26), calculating a relative weight for a product review (Claim 6-7, 19-20, 27), calculating a relative reputation rank (Claim 8, 9, 28), calculating a contribution reputation rank (Claim 10, 11, 21, 29), displaying product listings and product reviews on a device interface (Claim 12, 13), displaying contributor information on the interface of the device (Claim 14).

Under Eligibility Step 2A, Prong 2 analysis, the limitations of A reputation network system, comprising: a) a reputation network server; and b) at least one reputation network device, the reputation network server is configured to enable a listing owner user to create and store a product listing, wherein the reputation network server further comprises a reputation database, comprising: a listing data entity, which comprises product listing records, a feedback data entity, which comprises feedback records for storing feedback of the consumer user, and a user data entity, comprising user information records (Claim 1, 15, 30), does not integrate the judicial exception into practical application because the claims recite generic computer components performing generic computer functions which amounts to nothing more than mere instructions to implement the abstract idea in a computer environment. Depending claims 4, 17-18, 25-26 recite a reputation database comprising several different records, the claim elements are regarded as merely data gathering and therefore an insignificant extra solution activity, see MPEP at 2106.05(g).
	 The limitations of the claims does not appear to recite an improvement to another technology or technical field; does not provide any improvements to the functioning of the computer itself; does not apply the judicial exception with, or by use of, a particular machine; does not effect a transformation or reduction of a particular article to a different state or thing; it does not add a specific limitation other than what is well-understood, routine and conventional in the art, or add unconventional steps that confine the claims to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer components performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. None of the limitations, considered alone or in an ordered combination provide eligibility, because taken as a whole, the claim(s) is/are merely instructions to implement the abstract idea in a computer environment. 

Under Eligibility Step 2B analysis, the Claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Depending claims 4, 17-18, 25-26 recite a reputation database comprising several different records, the claim elements are regarded as merely data gathering and therefore an insignificant extra solution activity (see MPEP at 2106.05(g)).  The claim includes that, as stated above, it is implemented by a computer which employs a processing device is nothing more than “apply it” with instruction to a generic computer.  The claimed computer components are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 8-15, 17-18, 20-22, 25-26, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abel et al (US 2014/0236687 A1), hereinafter “Abel”, in view of Winslade et al (US 8,533,039 B1), hereinafter “Winslade”, further in view of Cierniak et al (US 2011/0041075 A1), hereinafter “Cierniak”.
	 
	Claim 1: Abel discloses, A reputation network system (see 0155), comprising: a) a reputation network server (0155-0156, server); 
	and b) at least one reputation network device (0157, network access devices, personal computer (PC) (including, but not limited to, a desktop PC, a laptop or a tablet), smart television, Internet-enabled TV, person digital assistant, smartphone, cellular phone or mobile communication device);  
	wherein the reputation network server is configured to enable a contributor user to create and store a contribution record in relation to the product listing, in communication via the at least one reputation network device (see at least 0008-0009, 0083, 0094, the contribution system stores the contribution in association with the related marketed offering and also in association with the user's profile, 0157); 
	 wherein the reputation network server is configured to enable a consumer user to create and store a product review on the reputation network server, in communication via the at least one reputation network device (0082-0083, the user can select “rate this” to create a review for a marketed offer, 0106, 0157, the scoring system is accessible by a networked device such as a personal computer or smartphone);
	 wherein the reputation network server further comprises a reputation database, comprising: a listing data entity, which comprises product listing records, which comprise the product listing; a contribution data entity, which comprises contribution records, each relating a contribution role for a corresponding contributing user to a corresponding product listing, wherein there is a one-to-many relationship between the product listing records and the contribution records; a feedback data entity, which comprises feedback records for storing feedback of the consumer user in relation to the product listing records, wherein there is a one-to-many relationship between the product listing records and the feedback records; and a user data entity, comprising user information records; wherein there is a one-to-many relationship between the user information records and the product listing records, wherein there is a one-to-many relationship between the user information records and the contribution records, and wherein there is a one-to-many relationship between the user information records and the feedback records (Abel 0008-0009, 0083, in addition to storing user-specific data including employment information, marketed offers associated with the user, the review/grade of marketed offers, and points/awards earned by the user for providing reviews is stored also, see also, 0096-0097). The Examiner understands that the system and method of Abel stores user specific information in association with each marketed offer that is reviewed by a user, thus creating a one-to-many relationship between the user records and the feedback records, a one-to-many relationship between the user records and the product listing records, a one-to-many relationship between the user information records and the contribution records, a one-to-many relationship between the product listing records and the feedback records, and a one-to-many relationship between the user information records and the contribution records.
	Where Abel discloses storing marketed offers (see a 0057, Fig 2. 28) it is not clear if the marketed offer is created by the merchant at the server or just acquired from a merchant, therefore it appears that Abel may not explicitly disclose, wherein the reputation network server is configured to enable a listing owner user to create and store a product listing for a product, in communication via the at least one reputation network device; further where Abel discloses rewarding a user for providing feedback with points, coupons or discounts after providing the product review (0079, 0136) it appears that Abel may not explicitly disclose that the reward is a rebate offer and enabling the user to redeem the rebate, therefore Abel may not explicitly disclose, and wherein the product listing comprises a feedback rebate offer; wherein the reputation network server is configured to enable the consumer user to process a purchase transaction related to the product, wherein the reputation network server is configured to enable the consumer user to redeem the feedback rebate offer and receive the corresponding feedback rebate only after processing the purchase transaction, whereby the feedback rebate offer functions as a purchase incentive, and wherein the reputation network server is configured to enable the consumer user to redeem the feedback rebate offer and receive a corresponding feedback rebate after providing the product review; however, Winslade teaches a system and method for enabling online merchants to create product listings that include a rebate offer and processing a purchase transaction (see Col 10:44-48, Col 13:35-50, Col 16:21-26, Col 12:16-21, promotional offer postings, see also Col 19:23-33, processing any transactions and rebate redemptions by the user, Col 13:8-24, Col 13:40-45). The Examiner finds enabling a merchant to create and store product listings that include a rebate offer to be applying a known technique to a known device, method, product ready for improvement to yield predictable results.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or incorporate the technique of enabling a merchant to create and store product listings that include rebate offers of Winslade with the system and method for incentivizing contribution of information related to marketed offers of Abel in order to enable merchants to create product listings with a feedback rebate to incentivize users to provide feedback. According to the MPEP 2143(I) (D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. 
	Where Abel discloses wherein the contribution record comprises contribution information, a listing id, which identifies the product listing (0061, identifier for a marketed offer); a role; and a description, which describes a contribution of the contributor user in contributing to the product, wherein the contributor user contributed to the product in the role (0096, employee and job description); it appears that Abel may not explicitly disclose, comprising: a user id, which identifies the contributor user; Cierniak, however teaches a user identifier for associating a user with particular roles related to a product review (Cierniak at 0057-0058). 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the user identifier of Cierniak with the system and method of Abel in view Winslade in order to identify the contributor user. 

	Claim 4: Abel in view of Winslade and Cierniak disclose, The reputation network system of claim 1, wherein the reputation database further comprises: a role entity, which comprises role records, such that each role record is related to multiple contribution records, multiple product listing records, and multiple user information records (Abel at 0008-0009, 0083, 0096-0097), where Abel discloses scoring each of the contributors according to points and listing the top scoring contributors (see at least 0079-0080), it is not clear if the contributors are ranked by role, therefore it appears that Abel in view of Winslade may not explicitly disclose each comprising an average reputation rank; Cierniak, however discloses a reputation database and ranking the reputation of users acting in different roles (see Cierniak at 0006, 0029, 0086-0087). The Examiner finds that determining a reputation rank for a user acting in different roles to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the system and method of selecting a role for the user in association with a marketed offer and calculating a score for a contributor of Abel in view of Winslade with the technique of calculating a reputation rank for different roles associated with the user as taught by Cierniak in order to rank the user according to the role of the user in relation to the product listing. According to the MPEP 2143(I) (D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

	Claim 5: Abel in view of Winslade and Cierniak disclose, The reputation network system of claim 4, wherein the reputation database further comprises: a joint role tag entity, which comprises role tag records, which link role records with contribution records, listing records, and user information records; wherein there is a one-to-many relationship between the listing records and the role tag records; wherein there is a one-to-many relationship between the contribution records and the role tag records; wherein there is a one-to-many relationship between the user information records and the role tag records; and wherein there is a one-to-many relationship between the role records and the role tag records (Abel at 0008-0009, 0083, 0096, see also Fig. 21, 158). 	The Examiner understands that the system of Abel stores the role of the user in association with each marketed offer that has been reviewed by the user, indicating that the user can select a different role for each marketed offer reviewed by the user thus creating a one-to- many relationship between the user records and the role records, according to 0117, each role record can belong to multiple contribution records, multiple listings, and multiple contributors through the joint role tag object.

	Claim 8: Abel in view of Winslade and Cierniak disclose, The reputation network system of claim 1, wherein the reputation network server is configured to calculate a product listing relative reputation rank for the product listing as a weighted measure of product ratings of product reviews related to the product listing (Abel at 0130, the ranking list is sortable according to the NPS score or likelihood recommendation score, 0134-0135, minor and major weights are adjustable by the user based on importance).

	Claim 9: Abel in view of Winslade and Cierniak disclose,  The reputation network system of claim 8, wherein the reputation network server is configured to calculate the product listing relative reputation rank, such that: the product listing relative reputation rank = (v/(v+m)) x r + (m/(v+m)) x c; wherein r = a mean value of product ratings of product reviews for the product listing; v =an aggregated relative weight of reviews for the product listing; m = an amount of reviews required to reach statistical significance measured by relative weight; and c = a mean value of product ratings of product reviews for similar product listings ( Abel at 0111, 0113, 0118, 0120-0121, 0123).
	
	Claim 10: Abel in view of Winslade and Cierniak disclose, The reputation network system of claim 1, however where Abel discloses scoring each of the contributors according to points and listing the top scoring contributors (Abel 0079-0080), it appears that Abel may not explicitly disclose, wherein the reputation network server is configured to calculate a contribution relative reputation rank for related contribution records, which are related to the role of the contributing user, wherein the contribution relative reputation rank is calculated as a weighted 5Application No.:16/680,436PATENTDocket No.: 1901-0001measure of product listing relative reputation ranks of product listings that are related to the related contribution records, which are related to the role of the contributing user, Cierniak, however discloses calculating a reputation rank for a user based on ratings of comments/postings of product reviews (Cierniak at 0053, 0055, 0058, 0077, 0091).  
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate calculating a reputation rank for a user based of the ratings of comments/postings of product reviews with scoring each of the contributors according to points and listing the top scoring contributors of Abel in view of Winslade in order to calculate a contribution relative reputation rank for a contributor based on the ranking/rating of product reviews (Cierniak at 0058, 0077).
 
	Claim 11: Abel in view of Winslade and Cierniak disclose, The reputation network system of claim 10, however it appears that Abel in view of Winslade may not explicitly disclose, wherein the reputation network server is configured to calculate the contribution relative reputation rank, such that: the contribution relative reputation rank = (v/(v+m)) x r + (m/(v+m)) x c; wherein r = a mean value of product ratings of product reviews for product listings that are related to the related contribution record; v = an aggregated relative weight of reviews that are related to the related contribution record; m = an amount of reviews required to reach statistical significance measured by relative weight; and  70Customer No. 107840PATENT Docket No. 1901-0001 c = a mean value for product ratings of product reviews for product listings related to similar contribution records, however, Cierniak, teaches calculating a relative reputation rank for a user (Cierniak at 0053, 0055, 0058, 0077), as combined above and under the same rationale.

	Claim 12: Abel in view of Winslade and Cierniak disclose, The reputation network system of claim 1, wherein the reputation network device is configured with a graphical user interface to show a combined presentation of the product listing and at least one related contributor user (Abel at 0094, see also Fig. 21, 158). The Examiner understands the “related” contributor indicates a contributor associated with the product listing.

	Claim 13: Abel in view of Winslade and Cierniak disclose, The reputation network system of claim 12, wherein the combined presentation of the product listing further comprises at least one related product review (Abel at 0081, the contribution system displays the reviews or contributions associated with the marketed offering).

	Claim 14: Abel in view of Winslade and Cierniak disclose, The reputation network system of claim 1, wherein the reputation network device is configured with a graphical user interface to show a combined presentation of the contributing user and at least one related contribution record (Abel at 0094, see also Fig. 21, 158). 
	
	Claim 15: Abel discloses, A reputation network system (see 0155), comprising: 
	a reputation network server (0155-0156, server), 
	wherein the reputation network server is configured to enable a contributor user to create and store a contribution record in relation to the product listing, wherein the contribution record comprises contribution information (see at least 0008-0009, 0083, 0094, the contribution system stores the contribution in association with the related marketed offering and also in association with the user's profile, 0157), 
	wherein the reputation network server is configured to enable a consumer user to create and store a product review on the reputation network server (0082-0083, the user can select “rate this” to create a review for a marketed offer, 0106, 0157, the scoring system is accessible by a networked device such as a personal computer or smartphone);
	wherein the reputation network server further comprises a reputation database, comprising: a listing data entity, which comprises product listing records, which comprise the product listing; a contribution data entity, which comprises contribution records, each relating a contribution role for a corresponding contributing user to a corresponding 7Application No.:16/680,436PATENT Docket No.: 1901-0001 product listing, wherein there is a one-to-many relationship between the product listing records and the contribution records; a feedback data entity, which comprises feedback records for storing feedback of the consumer user in relation to the product listing records, wherein there is a one-to-many relationship between the product listing records and the feedback records; and a user data entity, comprising user information records; wherein there is a one-to-many relationship between the user information records and the product listing records, wherein there is a one-to-many relationship between the user information records and the contribution records, and wherein there is a one-to-many relationship between the user information records and the feedback records (Abel 0008-0009, 0083, in addition to storing user-specific data including employment information, marketed offers associated with the user, the review/grade of marketed offers, and points/awards earned by the user for providing reviews is stored also, see also, 0096-0097). The Examiner understands that the system and method of Abel stores user specific information in association with each marketed offer that is reviewed by a user, thus creating a one-to-many relationship between the user records and the feedback records, a one-to-many relationship between the user records and the product listing records, a one-to-many relationship between the user information records and the contribution records, a one-to-many relationship between the product listing records and the feedback records, and a one-to-many relationship between the user information records and the contribution records. 
	Where Abel discloses storing marketed offers (see a 0057, Fig 2. 28) it is not clear if the marketed offer is created by the merchant at the server or just acquired from a merchant, therefore it appears that Abel may not explicitly disclose, which is configured to enable a listing owner user to store a product listing for a product, further where Abel discloses rewarding a user for providing feedback with points, coupons or discounts after providing the product review (0079, 0136) it appears that Abel may not explicitly disclose a that the reward is a rebate offer and enabling the user to redeem the rebate, therefore Abel may not explicitly disclose, wherein the product listing comprises a feedback rebate offer, and wherein the reputation network server is configured to enable the consumer user to process a purchase transaction related to the product, wherein the reputation network server is configured to enable the consumer user to redeem the feedback rebate offer and receive the corresponding feedback rebate only after processing the purchase transaction, whereby the feedback rebate offer functions as a purchase incentive; Winslade, however, teaches a system and method for enabling online merchants to create product listings that include a rebate offer, see Col 10:44-48, Col 16:21-26, Col 12:16-21, promotional offer postings, see also Col 19:23-33, and processing any transactions and rebate redemptions by the user, Col 13:8-24, Col 13:40-45. The Examiner finds enabling a merchant to create and store product listings that include a rebate offer to be applying a known technique to a known device, method, product ready for improvement to yield predictable results.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or incorporate the technique of enabling a merchant to create and store product listings that include rebate offers of Winslade with the system and method for incentivizing contribution of information related to marketed offers of Abel in order to enable merchants to create product listings with a feedback rebate to incentivize users to provide feedback. According to the MPEP 2143(I) (D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. 
	Where Abel discloses the contribution record, a listing id, which identifies the product listing (0061, identifier for a marketed offer); a role; and a description, which describes a contribution of the contributor user in contributing to the product, wherein the contributor user contributed to the product in the role (0096, employee and job description); it appears that Abel may not explicitly disclose, comprising: a user id, which identifies the contributor user; Cierniak, however teaches a user identifier for associating a user with particular roles related to a product review (Cierniak at 0057-0058). 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the user identifier of Cierniak with the system and method of Abel in view Winslade in order to identify the contributor user. 

	Claim 17: Abel in view of Winslade and Cierniak disclose, The reputation network system of claim 15, wherein the reputation database further comprises: a role entity, which comprises role records, such that each role record is related to multiple contribution records, multiple product listing records, and multiple user information records  (Abel at 0008-0009, 0083, 0096-0097), where Abel discloses scoring each of the contributors according to points and listing the top scoring contributors (see at least 0079-0080), it is not clear if the contributors are ranked by role, therefore it appears that Abel in view of Winslade may not explicitly disclose each comprising an average reputation rank; Cierniak, however discloses a reputation database and ranking the reputation of users acting in different roles (see Cierniak at 0006, 0029, 0055, 0086-0087). The Examiner finds that determining a reputation rank for a user acting in different roles to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the system and method of selecting a role for the user in association with a marketed offer and calculating a score for a contributor of Abel in view of Winslade with the technique of calculating a reputation rank for different roles associated with the user as taught by Cierniak in order to rank the user according to the role of the user in relation to the product listing (Cierniak 0029). According to the MPEP 2143(I) (D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

	Claim 18: Abel in view of Winslade and Cierniak disclose, The reputation network system of claim 17, wherein the reputation database further comprises: a joint role tag entity, which comprises role tag records, which link role records with contribution records, listing records, and user information records; wherein there is a one-to-many relationship between the listing records and the role tag records; wherein there is a one-to-many relationship between the contribution records and the role tag records; wherein there is a one-to-many relationship between the user information records and the role tag records; and wherein there is a one-to-many relationship between the role records and the role tag records (Abel at 0008-0009, 0083, 0096, see also Fig. 21, 158). 	The Examiner understands that the system of Abel stores the role of the user in association with each marketed offer that has been reviewed, indicating that the user can select a different role for each marketed offer thus creating a one-to-many relationship between the user records and the role records, according to 0117, each role record can belong to multiple contribution records, multiple listings, and multiple contributors through the joint role tag object.

	Claim 20: Abel in view of Winslade and Cierniak disclose, The reputation network system of claim 15, wherein the reputation network server is configured to calculate a product listing relative reputation rank for the product listing as a weighted measure of product ratings of product reviews related to the product listing (Abel at 0130, the ranking list is sortable according to the NPS score or likelihood recommendation score, 0134-0135, minor and major weights are adjustable by the user based on importance).

	Claim 21: Abel in view of Winslade and Cierniak disclose, The reputation network system of claim 20, however where Abel discloses scoring each of the contributors according to points and listing the top scoring contributors (Abel 0079-0080), it appears that Abel may not explicitly disclose, wherein the reputation network server is configured to calculate a contribution relative reputation 9Application No.:16/680,436PATENT Docket No.: 1901-0001rank for related contribution records, which are related to the role of the contributing user, wherein the contribution relative reputation rank is calculated as a weighted measure of product listing relative reputation ranks of product listings that are related to the related contribution records, which are related to the role of the contributing user, Cierniak, however discloses calculating a reputation rank for a user based on ratings of comments/postings of product reviews (Cierniak at 0053, 0055, 0058, 0077, 0091).  The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate calculating a reputation rank for a user based of the ratings of comments/postings of product reviews with scoring each of the contributors according to points and listing the top scoring contributors of Abel in view of Winslade in order to calculate a contribution relative reputation rank for a contributor based on the ranking/rating of product reviews (Cierniak at 0058, 0077).

	Claim 22: Abel discloses, A reputation network method, comprising:  
	c) creating a product review for the product, wherein a consumer user provides the product review (0082-0083, the user can select “rate this” to create a review for a marketed offer, 0106);  
	wherein the contribution record is stored in the reputation database (see at least 0008-0009, 0083, 0094, the contribution system stores the contribution in association with the related marketed offering and also in association with the user's profile, 0157);
	wherein the reputation database further comprises: a listing data entity, which comprises product listing records, which comprise the product listing; a contribution data entity, which comprises contribution records, each relating a contribution role for a corresponding contributing user to a corresponding product listing, wherein there is a one-to-many relationship between the product listing records and the contribution records; a feedback data entity, which comprises feedback records for storing feedback of the consumer user in relation to the product listing records, wherein there is a one-to-many relationship between the product listing records and the feedback records; and a user data entity, comprising user information records; wherein there is a one-to-many relationship between the user information records and the product listing records; wherein there is a one-to-many relationship between the user information records and the contribution records; and wherein there is a one-to-many relationship between the user information records and the feedback records (Abel 0008-0009, 0083, in addition to storing user-specific data including employment information, marketed offers associated with the user, the review/grade of marketed offers, and points/awards earned by the user for providing reviews is stored also, see also, 0096-0097). The Examiner understands that the system and method of Abel stores user specific information in association with each marketed offer that is reviewed by a user, thus creating a one-to-many relationship between the user records and the feedback records, a one-to-many relationship between the user records and the product listing records, a one-to-many relationship between the user information records and the contribution records, a one-to-many relationship between the product listing records and the feedback records, and a one-to-many relationship between the user information records and the contribution records.
	Where Abel discloses storing marketed offers (see a 0057, Fig 2. 28) it is not clear if the marketed offer is created by the merchant at the server or just acquired from a merchant, therefore it appears that Abel may not explicitly disclose, a) creating a product listing for a product, further, where Abel discloses rewarding a user for providing feedback with points, coupons or discounts after providing the product review (0079, 0136) it appears that Abel may not explicitly disclose a that the reward is a rebate offer and enabling the user to redeem the rebate, therefore Abel may not explicitly disclose, wherein the product listing comprises a feedback rebate offer, wherein the product listing is stored in a reputation database;  c) processing a purchase transaction related to the product listing; and d) redeeming the feedback rebate offer, such that the consumer user receives a corresponding feedback rebate, wherein the consumer user redeems the feedback rebate offer and receives the corresponding feedback rebate only after processing the purchase transaction, whereby the feedback rebate offer functions as a purchase incentive, Winslade, however, teaches a system and method for enabling online merchants to create product listings that include a rebate offer, see Col 10:44-48, Col 16:21-26, Col 12:16-21, promotional offer postings, see also Col 19:23-33, and processing any transactions and rebate redemptions by the user, Col 13:8-24, Col 13:40-45. The Examiner finds enabling a merchant to create and store product listings that include a rebate offer to be applying a known technique to a known device, method, product ready for improvement to yield predictable results.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or incorporate the technique of enabling a merchant to create and store product listings that include rebate offers of Winslade with the system and method for incentivizing contribution of information related to marketed offers of Abel in order to enable merchants to create product listings with a feedback rebate to incentivize users to provide feedback. According to the MPEP 2143(I) (D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. 
	Where Abel discloses b) creating a contribution record in relation to the product listing, wherein the contribution record comprises contribution information, a listing id, which identifies the product listing (0061, identifier for a marketed offer); a role; and a description, which describes a contribution of the contributor user in contributing to the product, wherein the contributor user contributed to the product in the role (0096, employee and job description); it appears that Abel may not explicitly disclose, comprising: a user id, which identifies a contributor user; Cierniak, however teaches a user identifier for associating a user with particular roles related to a product review (Cierniak at 0057-0058). 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the user identifier of Cierniak with the system and method of Abel in view Winslade in order to identify the contributor user.

	Claim 25: Abel in view of Winslade and Cierniak disclose, The reputation network method of claim 24, wherein the reputation database further comprises: a role entity, which comprises role records, such that each role record is related to multiple contribution records, multiple product listing records, and multiple user information records (Abel at 0008-0009, 0083, 0096-0097), where Abel discloses scoring each of the contributors according to points and listing the top scoring contributors (see at least 0079-0080), it is not clear if the contributors are ranked by role, therefore it appears that Abel in view of Winslade may not explicitly disclose each comprising an average reputation rank; Cierniak, however discloses a reputation database and ranking the reputation of users acting in different roles (see Cierniak at 0006, 0029, 0055, 0086-0087). The Examiner finds that determining a reputation rank for a user acting in different roles to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the system and method of selecting a role for the user in association with a marketed offer and calculating a score for a contributor of Abel in view of Winslade with the technique of calculating a reputation rank for different roles associated with the user in relation to a posting as taught by Cierniak in order to rank the user according to the role of the user in relation to the product listing. According to the MPEP 2143(I) (D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

	Claim 26: Abel in view of Winslade and Cierniak disclose, The reputation network method of claim 25, wherein the reputation database further comprises:  75Customer No. 107840PATENT Docket No. 1901-0001 a joint role tag entity, which comprises role tag records, which link role records with contribution records, listing records, and user information records; wherein there is a one-to-many relationship between the listing records and the role tag records; wherein there is a one-to-many relationship between the contribution records and the role tag records; wherein there is a one-to-many relationship between the user information records and the role tag records; and wherein there is a one-to-many relationship between the role records and the role tag records (Abel at 0008-0009, 0083, 0096, see also Fig. 21, 158),
	 The Examiner understands that the system of Abel stores the role of the user in association with each marketed offer that has been reviewed by the user, indicating that the user can select a different role for each marketed offer reviewed by the user thus creating a one-to-many relationship between the user records and the role records, according to 0117, each role record can belong to multiple contribution records, multiple listings, and multiple contributors through the joint role tag object.

	Claim 28: Abel in view of Winslade disclose, The reputation network method of claim 22, further comprising calculating a product listing relative reputation rank as a weighted measure of product ratings of product reviews related to the product listing (Abel at 0130, the ranking list is sortable according to the NPS score or likelihood recommendation score, 0134-0135, minor and major weights are adjustable by the user based on importance).

	Claim 29: Abel in view of Winslade and Cierniak disclose, The reputation network method of claim 28, however where Abel discloses scoring each of the contributors according to points and listing the top scoring contributors (Abel 0079-0080), it appears that Abel may not explicitly disclose, further comprising calculating a contribution relative reputation rank for related contribution 12Application No.:16/680,436PATENT Docket No.: 1901-0001 records, which are related to the role of the contributing user, wherein the contribution relative reputation rank is calculated as a weighted measure of product listing relative reputation ranks of product listings that are related to the related contribution records which are related to the role of the contributing user, Cierniak, however discloses calculating a reputation rank for a user based on ratings of comments/postings of product reviews (Cierniak at 0053, 0055, 0058, 0077, 0091).  The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate calculating a reputation rank for a user based of the ratings of comments/postings of product reviews with scoring each of the contributors according to points and listing the top scoring contributors of Abel in view of Winslade in order to calculate a contribution relative reputation rank for a contributor based on the ranking/rating of product reviews (Cierniak at 0058, 0077).

	Claim 30: Abel discloses, A reputation network system (see 0155), comprising: 
	a reputation network server (0155-0156, server), 
	wherein the reputation network server is configured to enable a contributor user to create and store a contribution record in relation to the product listing, wherein the contribution record comprises contribution information (see at least 0008-0009, 0083, 0094, the contribution system stores the contribution in association with the related marketed offering and also in association with the user's profile, 0157),	
	wherein the reputation network server is configured to enable a consumer user to create and store a product review on the reputation network server (0082-0083, the user can select “rate this” to create a review for a marketed offer, 0106, 0157, the scoring system is accessible by a networked device such as a personal computer or smartphone);
	wherein the reputation network server further comprises a reputation database, comprising: a listing data entity, which comprises product listing records, which comprise the product listing; a contribution data entity, which comprises contribution records, each relating a contribution role for a corresponding contributing user to a corresponding product listing, wherein there is a one-to-many relationship between the product listing records and the contribution records; a feedback data entity, which comprises feedback records for storing feedback of the consumer user in relation to the product listing records, wherein there is a one-to-many relationship between the product listing records and the feedback records; and a user data entity, comprising user information records; wherein there is a one-to-many relationship between the user information records and the product listing records, wherein there is a one-to-many relationship between the user information records and the contribution records, and wherein there is a one-to-many relationship between the user information records and the feedback records (Abel 0008-0009, 0083, in addition to storing user-specific data including employment information, marketed offers associated with the user, the review/grade of marketed offers, and points/awards earned by the user for providing reviews is stored also, see also, 0096-0097); The Examiner understands that the system and method of Abel stores user specific information in association with each marketed offer that is reviewed by a user, thus creating a one-to-many relationship between the user records and the feedback records, a one-to-many relationship between the user records and the product listing records, a one-to-many relationship between the user information records and the contribution records, a one-to-many relationship between the product listing records and the feedback records, and a one-to-many relationship between the user information records and the contribution records. 
	Where Abel discloses storing marketed offers (see a 0057, Fig 2. 28) it is not clear if the marketed offer is created by the merchant at the server or just acquired from a merchant, therefore it appears that Abel may not explicitly disclose, which is configured to enable a listing owner user to store a product listing for a product; further where Abel discloses rewarding a user for providing feedback with points, coupons or discounts after providing the product review (0079, 0136) it appears that Abel may not explicitly disclose that the reward is a rebate offer and enabling the user to redeem the rebate, therefore Abel may not explicitly disclose, and wherein the product listing comprises a feedback rebate offer; wherein the reputation network server is configured to enable the consumer user to process a purchase transaction related to the product, wherein the reputation network server is configured to enable the consumer user to redeem the feedback rebate offer and receive a corresponding feedback rebate after providing the product review; wherein the reputation network server is configured to enable the consumer user to redeem the feedback rebate offer and receive the corresponding feedback rebate only after processing the purchase transaction, whereby the feedback rebate offer functions as a purchase incentive, however, Winslade teaches a system and method for enabling online merchants to create product listings that include a rebate offer and processing a purchase transaction (see Col 10:44-48, Col 13:35-50, Col 16:21-26, Col 12:16-21, promotional offer postings, see also Col 19:23-33, processing any transactions and rebate redemptions by the user, Col 13:8-24, Col 13:40-45). The Examiner finds enabling a merchant to create and store product listings that include a rebate offer to be applying a known technique to a known device, method, product ready for improvement to yield predictable results.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or incorporate the technique of enabling a merchant to create and store product listings that include rebate offers of Winslade with the system and method for incentivizing contribution of information related to marketed offers of Abel in order to enable merchants to create product listings with a feedback rebate to incentivize users to provide feedback. According to the MPEP 2143(I) (D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.
	Where Abel discloses a listing id, which identifies the product listing (0061, identifier for a marketed offer); a role; and a description, which describes a contribution of the contributor user in contributing to the product, wherein the contributor user contributed to the product in the role (0096, employee and job description); it appears that Abel may not explicitly disclose, comprising: a user id, which identifies the contributor user; Cierniak, however teaches a user identifier for associating a user with particular roles related to a product review (Cierniak at 0057-0058). 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the user identifier of Cierniak with the system and method of Abel in view Winslade in order to identify the contributor user.

 Claim 6-7, 19, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abel in view of Winslade and Cierniak, further in view of Dunst et al (US 2013/0346160 A1), hereinafter “Dunst”.

	Claim 6: Abel in view of Winslade and Cierniak disclose, The reputation network system of claim 1, however it appears that Abel in view of Winslade may not explicitly disclose, wherein the reputation network server is configured to calculate a relative weight for the product review, wherein the relative weight is equal to a weighted measure of at least one consumer interaction related to the product review, Dunst, however teaches incentivizing consumer’s to provide feedback and weighting feedback information based on consumer value (see at least 0070), where the consumer value is determined based on spending patterns of the consumer (Dunst at 0050, 0063), according to the specification at ¶0165 consumer interaction includes business transactions which, “can include information such as the amount paid by the consumer for the product, the amount purchased, frequency of purchases, length of time until delivery, warranty terms, product condition at purchase, length of use”, the elements listed at ¶0165 are indicative of the user’s spending patterns. 
	The Examiner finds and understands it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the technique of weighting consumer feedback based on the consumer’s spending pattern of Dunst with the system and method of ranking marketed offers based on weighted user feedback of Abel in view of Winslade and Cierniak in order to weight feedback more heavily from frequent or loyal consumers as opposed to infrequent or first-time shoppers as taught by Dunst at (0063). 

	Claim 7: Abel in view of Winslade and Cierniak, further in view of Dunst disclose, The reputation network system of claim 6, however it appears that Abel in view of Winslade and Cierniak may not explicitly disclose, wherein the relative weight is equal to a number of products purchased by the consumer user in relation to the product review, Dunst, however teaches incentivizing a consumer to provide feedback and weighting the consumer’s feedback based on the consumer’s value to the retailer (see at least 0070), where  consumer value is determined based on spending patterns of the consumer (Dunst at 0050, 0063),  Dunst does not explicitly disclose that the weighting is based on the number of products purchased by the consumer, however the Examiner finds and understands that it would be apparent to one of ordinary skill in the art that a “number of products purchased” is a spending pattern and thus it would have been obvious to one of ordinary skill in the art to use or try the number of products purchased as the relative weight for weighting feedback with reasonable expectation of success. 
	
	Claim 19: Abel in view of Winslade and Cierniak disclose, The reputation network system of claim 15, however it appears that Abel in view of Winslade may not explicitly disclose, wherein the reputation network server is configured to calculate a relative weight for the product review, wherein the relative weight is equal to a weighted measure of at least one consumer interaction related to the product review, Dunst, however teaches incentivizing a consumer to provide feedback and weighting the consumer’s feedback based on the consumer’s value to the retailer (see at least 0070), where  consumer value is determined based on the consumer’s spending patterns (Dunst at 0050, 0063),  Dunst does not explicitly disclose that the weighting is based on the number of products purchased by the consumer, however the Examiner finds and understands that it would be apparent to one of ordinary skill in the art that a “number of products purchased” is a spending pattern and thus it would have been obvious to one of ordinary skill in the art to use or try the number of products purchased as the relative weight for weighting feedback with reasonable expectation of success.

	Claim 27: Abel in view of Winslade and Cierniak disclose, The reputation network method of claim 22, however it appears that Abel in view of Winslade and Cierniak may not explicitly disclose, further comprising calculating a relative weight for the product review, wherein the relative weight is equal to a weighted measure of at least one consumer interaction related to the product review, Dunst, however teaches incentivizing consumer’s to provide feedback and weighting feedback information based on consumer value (see at least 0070), where the consumer value is determined based on spending patterns of the consumer (Dunst at 0050, 0063), according to the specification at ¶0165 consumer interaction includes business transactions which, “can include information such as the amount paid by the consumer for the product, the amount purchased, frequency of purchases, length of time until delivery, warranty terms, product condition at purchase, length of use”, the elements listed at ¶0165 are indicative of the user’s spending patterns. 
	The Examiner finds and understands it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the technique of weighting consumer feedback based on the consumer’s spending pattern of Dunst with the system and method of ranking marketed offers based on weighted user feedback of Abel in view of Winslade and Cierniak in order to weight feedback more heavily from frequent or loyal consumers as opposed to infrequent or first-time shoppers as taught by Dunst at (0063).

Response to Amendment
Amendments to the Claim(s) overcome previous rejection(s) under 35 USC 112(b), therefore the Examiner has withdrawn the rejection(s).
Claim 24 is objected to for depending from a cancelled claim.
Amendments to the Claim(s) do not overcome the previous rejections under 35 USC 101, therefore the Examiner has maintained the rejection.
Amendments to the Claim(s) overcome previous rejections under 35 USC 103, therefore the Examiner has entered new grounds of rejection.
The Applicant' s arguments have been fully considered but are not persuasive and/or are moot and do not apply to the current rejection, see Response to Arguments below.

Response to Arguments
The Applicant argues (starting on page 24 of Remarks) that the Examiner fails to consider the claimed invention as a whole on a claim-by-claim basis, in addition to failing to identify specific judicial exceptions in relation to specific claims, however the Examiner respectively disagrees for at least the following reasons: the claims as a whole recite a common business practice of incentivizing a user to leave feedback for a product or service and associating the feedback with a particular user or employee. The claim(s) further recite a series of computer components for performing generic computer functions, for example, claim 1 recites “a reputation network server; and b) at least one reputation network device…create and store a product listing…create and store a contribution record in relation to the product listing…the contribution record comprises contribution information…reputation network server further comprises a reputation database, comprising: a listing data entity…a contribution data entity…a feedback data entity…and a user data entity…”, the claims do not recite specific limitations that would integrate the judicial exception into a practical application nor does the claims recite limitations that provide substantially or significantly more than the judicial exception itself. The independent claims were appropriately addressed as being encompassed by the abstract idea or reciting mathematical concepts, thus the Applicant’s arguments are not persuasive. 
Applicant’s arguments with respect to claim 1, 15, and 22 have been considered but are moot because the arguments do not apply to the current rejection.
The Applicant relies on the same arguments for depending claim(s) 4-14, 17-21, and 25-29, therefore the Examiner’s response to the Applicant’s arguments above applies to depending claim(s) 4-14, 17-21, and 25-29.
Applicant’s arguments with respect to claim(s) 1, 15, and 22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive and/or are moot in light of the current rejection.










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G./
Examiner, Art Unit 3622


/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622